                                                                   The Honorable Ricardo S. Martinez
 1                                                                   The Honorable S. Kate Vaughan
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   PETERSON WAMPOLD ROSATO                              Case No. C20-1451-RSM-SKV
10   FELDMAN LUNA,

11                                 Plaintiff,             JOINT STIPULATION

12   v.
                                                          Noted for Consideration: June 17, 2021
13
     UNITED STATES COAST GUARD,
14
                                   Defendant.
15

16

17          Plaintiff filed the above-captioned lawsuit under the Freedom of Information Act

18   (“FOIA”), 5 USC § 552, against the Defendant seeking the disclosure of certain documents. The
19
     parties are currently engaged in briefing cross-motions for summary judgment concerning the
20
     issue of Defendant’s assertion of Exemption 5 in a Search and Rescue Case Study. Defendant’s
21
     opposition and cross-motion was due June 18, 2021. However, that day recently became a
22
     Federal Holiday, Juneteenth National Independence Day. See LCR 7(5) (“If the deadline for a
23

24   party’s response or reply to a motion falls on a date that is a legal holiday as defined by Fed. R.

25   Civ. P. 6, the party’s response or reply is due on the following day that is not a Saturday, Sunday,
26   or legal holiday.”). In light of the new Federal Holiday, and in order to provide the parties’
27

28   STIPULATED MOTION                                                     UNITED STATES ATTORNEY
     C20-1451-RSM-SKV                                                     700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
     equivalent time for reply briefing, the parties propose the following schedule for the remaining
 1

 2   deadlines:

 3           •    June 21, 2021, Defendant will file its Opposition and Cross-Motion for Summary

 4                Judgment, limited to 24 pages. 1
 5
             •    June 28, 2021, Plaintiff will file its Opposition to Defendant’s Cross-Motion and Reply
 6
                  in Support of its Motion, limited to 12 pages.
 7
             •    July 6, 2021, Defendant will file its Reply in Support of its Cross-Motion, limited to 12
 8

 9                pages.

10

11

12
             DATED this 17th day of June, 2021
13

14
                                                                     Respectfully submitted,
15

16                                                                   PETERSON WAMPOLD ROSATO
17                                                                   FELDMAN LUNA

18                                                                   s/ Sara Leonetti
                                                                     TOMAS A GAHAN, WSBA #32779
19                                                                   SARA LEONETTI, WSBA #56315
                                                                     1501 4th Avenue, Suite 2800
20                                                                   Seattle, Washington 98101
21                                                                   Phone: 206-624-6800
                                                                     Email: gahan@pwrfl-law.com
22
                                                                     Attorney for Plaintiff
23

24

25

26
     1
      The proposed page limits do not limit either parties’ ability to file a declaration with its motion, cross-motion,
27   opposition, or any reply.

28   STIPULATED MOTION                                                                   UNITED STATES ATTORNEY
     C20-1451-RSM-SKV                                                                   700 STEWART STREET, SUITE 5220
     PAGE– 2                                                                              SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
                         TESSA M. GORMAN
 1                       Acting United States Attorney
 2
                         s/ Katie D. Fairchild
 3                       KATIE D. FAIRCHILD, WSBA #47712
                         Assistant United States Attorney
 4                       United States Attorney’s Office
                         700 Stewart Street, Suite 5220
 5                       Seattle, Washington 98101-1271
 6                       Phone: 206-553-4358
                         Fax: 206-553-4067
 7                       Email: katie.fairchild@usdoj.gov

 8                       Attorney for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION                   UNITED STATES ATTORNEY
     C20-1451-RSM-SKV                   700 STEWART STREET, SUITE 5220
     PAGE– 3                              SEATTLE, WASHINGTON 98101
                                                (206) 553-7970
 1                                             ORDER

 2        IT IS SO ORDERED.

 3        Dated this 17th day of June, 2021.

 4

 5

 6                                                 A
                                                   S. KATE VAUGHAN
 7                                                 United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION                                             UNITED STATES ATTORNEY
     C20-1451-RSM-SKV                                             700 STEWART STREET, SUITE 5220
     PAGE– 4                                                        SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
